Citation Nr: 0205928	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from August 1956 to July 1958.  
He had a period of active duty from training from July 10 to 
July 24, 1977.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a February 1995 rating decision in 
part of which the regional office (RO) denied entitlement to 
compensation for a neuropsychiatric disorder pursuant to 
38 U.S.C.A. § 1151.  The veteran has also appealed a May 1996 
rating decision in part of which the RO denied entitlement to 
TDIU.  In a statement dated in August 1997, the veteran 
clarified his claim by advising the RO that he was not 
seeking compensation pursuant to 38 U.S.C.A. § 1151.  Rather 
he was claiming entitlement to service connection for a 
"nervous condition" as being secondary to his service-
connected disability from a left shoulder disorder.

The issues considered by the RO, as stated at the time of a 
hearing before a RO hearing officer, were entitlement to 
service connection for a neuropsychiatric disorder secondary 
to his service-connected left shoulder disability and 
entitlement to a TDIU.  The veteran was provided a 
supplemental statement of the case which characterized the 
issues in the same way.  Thereafter, he filed a timely 
Department of Veterans Affairs (VA) Form 9.

The veteran's claim for a TDIU is the subject of the Remand 
which follows this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim for service 
connection for a neuropsychiatric disorder has been obtained.

2.  In a February 1994 rating decision that the veteran did 
not appeal, the RO determined that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a neuropsychiatric disorder, 
claimed as being secondary to the veteran's service-connected 
disability from residuals of a left shoulder injury.

3.  There is medical evidence since the February 1994 RO 
decision indicating the veteran has experienced intense 
feelings of anxiety, depression, and low self-esteem as a 
result of the functional impairment attributable to his 
service-connected left shoulder disability.

4.  The veteran's disability from a neuropsychiatric 
disorder, or some degree of such disability, variously 
diagnosed as depression with psychotic features, chronic 
schizophrenia, and schizoaffective disorder with depressive 
and psychotic features, is proximately due to or the result 
of his service connected left shoulder disability.


CONCLUSIONS OF LAW

1.  The Department of Veterans Affairs' duty to assist in the 
development of the veteran's claim and the notification 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The February 1994 RO decision denying service connection 
for a neuropsychiatric disorder, variously diagnosed as 
depression with psychotic features, chronic schizophrenia, 
and schizoaffective disorder with depressive and psychotic 
features, as not proximately due to or the result of his 
service connected disability from residuals of a left 
shoulder injury, is final.  38 U.S.C.A. § 7104(b) (West 
1991).

3.  New and material evidence has been received since the 
RO's February 1994 rating decision that serves to reopen the 
veteran's claim for service connection for a neuropsychiatric 
disorder, variously diagnosed as depression with psychotic 
features, chronic schizophrenia, and schizoaffective disorder 
with depressive and psychotic features, claimed as 
proximately due to or the result of his service connected 
disability from residuals of a left shoulder injury.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).

4.  The veteran's disability from a neuropsychiatric 
disorder, or some degree of such disability, variously 
diagnosed as depression with psychotic features, chronic 
schizophrenia, and schizoaffective disorder with depressive 
and psychotic features, is proximately due to or the result 
of his service connected disability from residuals of a left 
shoulder injury, or was aggravated by the left shoulder 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from a 
neuropsychiatric disorder which is proximately due to or the 
result of his service-connected disability from a left 
shoulder injury.  His claim was previously denied and he did 
not appeal that decision.  For the reasons and bases 
discussed below, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a neuropsychiatric disorder.  The 
Board further finds that the evidence in support of and 
against the claim for service connection for a 
neuropsychiatric disorder secondary to the veteran's service-
connected disability from residuals of a left shoulder injury 
in approximate equipoise.  Therefore, the Board concludes 
that the veteran is entitled to service connection for his 
acquired neuropsychiatric disorder.

Initially, the Board will address the applicability of the 
Veteran's Claims Assistance Act of 2000, and compliance 
therewith by the Department of Veterans Affairs (VA).

I.  Considerations Under the Veteran's Claims Assistance Act 
of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C. § 5103A.  Third, under certain circumstances, the 
veteran must be notified of VA's inability to obtain certain 
records, including the identity of such records, and the 
efforts made by VA to obtain them.  In this case, the Board 
finds that VA's duties of notification and assistance 
pursuant to the VCAA have been fulfilled.

An exception to the general applicability of VCAA to claims 
for benefits concerns claims to reopen a finally decision 
claim received on or after August 29, 2001.  The amendments 
to the regulations to be codified at 38 C.F.R. § 3.156(a), 
the second sentence of the amended regulation to be codified 
at 38 C.F.R. § 3.159(c), and the amendment to be codified at 
38 C.F.R. § 3.159(c)(4)(iii) apply only to claims to reopen 
received on or after August 29, 2001.

As this claim was pending prior to August 29, 2001, the 
specific amendments to the regulations discussed above do not 
apply to this case.

The appellant has been examined by VA in connection with his 
claim.  He has not referenced any obtainable and relevant 
evidence not of record that might aid his claim.  The RO has 
not failed to obtain in relevant evidence.  Therefore, the 
notification duties regarding inability to obtain specified 
evidence do not pertain in this case.

The RO also requested and obtained VA and non-VA medical 
records, and has obtained the veteran's available service 
medical records.  In a letter dated in August 2001, the 
veteran was advised of the type of evidence needed to 
substantiate his claim, the information need from him to 
allow VA to assist him in obtaining such evidence, and steps 
he could take to help develop his claim.  The letter outlined 
VA's duties to assist the veteran in obtain relevant records 
and to otherwise assist in the development of the veteran's 
claim.


II.  Reopened Claim

The veteran has requested that his claim for service 
connection for a neuropsychiatric disorder be reopened.  His 
claim for service connection for a neuropsychiatric disorder 
was denied by a February 1994 rating decision from which the 
veteran did not perfect an appeal.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2001).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Also, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001).

Service connection may also be granted for 
nonservice-connected disability which is proximately due to 
and the result of service-connected disability or "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Therefore, based on 
the holding in Allen, service connection for a psychiatric 
disability could be granted not only if the veteran's 
service-connected left shoulder disability caused his 
neuropsychiatric disability, but also if his 
service-connected left shoulder disability aggravated a 
psychiatric disability, with compensation being paid to the 
extent of such aggravation.

In a February 1994 rating decision, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
neuropsychiatric disorder claimed as being secondary to his 
service-connected disability from residuals of a left 
shoulder injury.  The veteran was notified of that decision 
but did not appeal within one year of receiving notice of the 
decision.  Accordingly, the February 1994 rating decision by 
the RO is final. See 38 C.F.R. § 20.1103 (1993).  Therefore, 
the question presently before the Board is whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.104(a) 
(2001).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

As discussed above, current regulations for reopening a final 
decision that denied service connection require determining 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a).  Prior to the passage of VCAA, 
precedential case law required that if new and material 
evidence had been submitted, a "well-grounded" analysis 
took place immediately upon reopening the claim.  See Hodge 
v. West, 155 F.3dated in 1356 (Fed. Cir. 1998).  However, 
with the elimination of the well-grounded analysis 
requirement through the VCAA, the Board may now proceed from 
the reopening of the claim, where appropriate, directly to an 
evaluation of the merits of the claim, after ensuring that 
VA's duty to assist has been satisfied.

In the February 1994 rating decision, the RO found that the 
evidence submitted by the veteran since a prior denial of his 
claim was not new and material, as such evidence was not 
probative of whether the veteran incurred a neuropsychiatric 
disorder during his active service, developed compensable 
disability from a neuropsychiatric disorder within one year 
of his separation from service, or whether such a disorder 
was a direct result of his service-connected left shoulder 
disability.

The evidence received since the RO's February 1994 rating 
decision consists of records of VA hospitalizations, VA 
outpatient treatment records, and reports of VA orthopedic 
and neuropsychiatric examinations.  Most of such evidence is 
new in the sense that it had not previously been considered 
by agency decisionmakers.  However, most of such evidence is 
not material, as it is cumulative of other evidence already 
of record which indicates that the veteran has current 
disability from a neuropsychiatric disorder which has been 
variously diagnosed as psychotic depression and acute 
anxiety, undifferentiated-type schizophrenia with paranoid 
and depressed features, severe depressive reaction, acute 
anxiety state with depressive traits, major depression with 
psychotic features, and dysthymia.  Further, most of the 
evidence received since the February 1994 disallowance of the 
claim is not probative of whether the veteran's disability 
from a neuropsychiatric disorder is proximately due to or the 
result of his service-connected disability from residuals of 
a left shoulder injury.

However, the Board finds that some new and material evidence 
has been submitted since the February 1994 disallowance of 
the claim.  The evidence which is both new and material is 
the report of November 1995 VA neuropsychiatric examination.  
The examiner reported a diagnosis of major depressive 
disorder with psychosis.  The examiner further commented:

[The veteran's] mental condition does 
appear to be related to the [left 
shoulder] injury as his inability to work 
since then causes intense feelings of 
anxiety, depression and low self-esteem.

The Board finds such evidence probative of whether the 
veteran's disability from a neuropsychiatric disorder is the 
result of his service-connected left shoulder disability.  As 
new and material evidence has been submitted, the claim for 
service connection for a neuropsychiatric disorder is 
reopened.

II.  Merits of Claim Based on Review of Entire Record

The veteran has current disability from a neuropsychiatric 
disorder.  The record is replete with findings of disability 
from such a disorder which has been diagnosed predominantly 
as major depression with psychotic features, although there 
are also diagnoses of undifferentiated schizophrenia with 
paranoid and depressed features, and schizoaffective 
disorder.

The veteran contends that his current disability from a 
neuropsychiatric disorder is the result of his service-
connected disability from residuals of a left shoulder 
injury.  He supports this contention with the assertion that 
the onset of the neuropsychiatric disorder was during his 
hospitalization for left shoulder surgery.

It does appear that the onset of the neuropsychiatric 
disorder was after the veteran's left shoulder injury in July 
1977.  Records dated prior to that time do not show that the 
veteran had a neuropsychiatric disorder.  The earliest dated 
diagnosis of a neuropsychiatric disorder was made in a 
December 1977 report of a VA neuropsychiatric examination.  
The examiner reported an impression of depressive neuroses, 
but also noted that the veteran became tearful after 
disclosing the recent death of a son.  The examiner further 
reported that the veteran showed a marked denial about his 
real feelings about the loss of his son.  The diagnosis was 
depressive neurosis, moderate in degree.

The summary of the veteran's July 1978 psychiatric 
hospitalization indicates that he underwent psychological 
testing for diagnostic purposes.  The tests showed that the 
veteran's was anxious, with self-doubt associated with his 
role as his family's provider.  His self image was 
"devaluated."  His mood was depressed.  According to the 
psychologist, the test results did not yield a clear picture 
of a psychosis.  The findings were more congruent with 
adjustment reaction to adult life or a psychoneurotic 
disorder.  The conditions appeared to be aggravated by recent 
medical and family problems.

Pursuant to his November 1994 request to reopen his claim, 
the veteran was afforded a VA neuropsychiatric and orthopedic 
examinations in November 1995.  A psychiatrist reported that 
no medical records were available for review.  After 
considering the history provided by the veteran, the 
veteran's subjective complaints, and the findings of a mental 
status examination, the examiner reported a diagnosis of 
major depressive disorder with psychosis.  As noted above, 
the examiner reported that the neuropsychiatric disorder was 
related to the veteran's service-connected left shoulder 
disability, as his inability to work because of the left 
shoulder disability caused him anxiety, depression, and low 
self esteem.

The examiner who conducted the orthopedic examination in 
November 1995 reported that it was "highly unlikely" that 
the veteran's shoulder injury had anything to do with his 
neuroses.

In a follow-up note dated in March 1996, the physician who 
conducted the November 1995 neuropsychiatric examination 
stated that he had reviewed the veteran's records and 
consulted with the physician who conducted the November 1995 
orthopedic examination.  According to the author of the note, 
the veteran's mental condition was traceable to the death of 
his son in November 1977.  His shoulder injury appeared to be 
an "aggravating factor" but was not "causative".  
According to the examiner, the veteran's anxiety, depression, 
and low self esteem were secondary to his inability to work.

The veteran underwent a VA neuropsychiatric examination in 
August 1997, the purpose of which was to determine if his 
neuropsychiatric disorder was secondary to his service-
connected left shoulder disability.  The examiner noted that 
the earliest diagnosis of a neuropsychiatric disorder was 
made in December 1977, several months after the veteran's 
left shoulder injury.  The examiner also noted that the 
veteran was right hand dominant.  The examiner further noted 
that five days after the veteran had surgery on the shoulder 
in July 1978, he was transferred to a psychiatric ward after 
exhibiting symptoms of psychotic depression.  The examiner 
quoted a consultation referral which described the veteran's 
psychotic symptoms and indicated that the veteran's 
orthopedic problem was resolved.  The examiner reviewed the 
veteran's subsequent treatment history, both as a hospital 
patient and through outpatient clinics.  After a social and 
industrial survey, the examiner reported a diagnosis of major 
affective disorder, depressed with psychotic features.  
According to the examiner, the veteran's neuropsychiatric 
condition appeared to be related to the residuals of his 
shoulder injury and his son's death.

The veteran underwent another VA neuropsychiatric examination 
in March 1999.  The examiner reviewed the veteran's treatment 
history and diagnoses, as well as the reports of earlier VA 
examinations.  The reported diagnosis was major depression 
with psychotic features.  The examiner expressed his opinion 
that the veteran's record showed no evidence that his current 
neuropsychiatric condition was directly due to his service 
connected left shoulder disorder.  The examiner cited the 
August 1978 psychological evaluation discussed above, as 
indicative that no psychosis was found.  The examiner 
reported that the veteran's description during 
hospitalization and treatment did not establish any 
relationship between his depression and his service-connected 
physical disability.  Rather, the veteran's neuropsychiatric 
disorder was related to family problems, the death of a son, 
and the presentation of other medical conditions.  The 
examiner concluded that the veteran's current mental disorder 
was not "solely" secondary to his service-connected 
disability.

The Board has reviewed the entire record and finds that the 
veteran has current disability from a neuropsychiatric 
disorder which was caused or aggravated, in part at least, by 
his service-connected disability from residuals of a left 
shoulder injury.  Although the examiner who conducted the 
March 1999 neuropsychiatric examination ruled out the 
veteran's left shoulder disability as the "sole" cause of 
his neuropsychiatric disability, he did not address the 
question of whether the service-connected disability was a 
contributing cause or whether the veteran's left shoulder 
disability contributed to an increase in the veteran's 
disability from a neuropsychiatric disorder.  The Board 
further notes that the physician who conducted the November 
1995 orthopedic examination and concluded that there was no 
relationship between the veteran's left shoulder disability 
and his neuropsychiatric disability did not appear to have 
the expertise to render such an opinion, or, was not as 
qualified to do so as the psychiatrist who concluded at the 
same time, that the veteran's inability to work due to his 
left shoulder disorder, caused anxiety, depression, and low 
self-esteem-the symptoms of his neuropsychiatric disorder.

Several other examiners have concluded that the veteran's 
left shoulder disability was at least a contributing cause or 
aggravated his disability from a neuropsychiatric disorder.  
The Board finds no reason to weight the findings of those 
medical experts more or less than the findings which are 
against the veteran's claim.  Rather, the Board finds that 
the evidence for and against the claim is in relative 
equipoise.  Therefore, the doctrine of benefit of the doubt 
applies in this case.  That doctrine requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991).  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of 
the doubt rule must be applied when the evidence is in 
relative equipoise).

Therefore, based on the doctrine of benefit of the doubt, the 
Board finds that the veteran's disability from his service-
connected left shoulder disability was a contributing cause 
of or aggravated the veteran's disability from a 
neuropsychiatric disorder, variously diagnosed as depression 
with psychotic features, chronic schizophrenia, and 
schizoaffective disorder with depressive and psychotic 
features. 

For the foregoing reasons and bases, the Board concludes that 
the veteran is entitled to service connection for that 
portion of his disability from a neuropsychiatric disorder 
which resulted from or was aggravated by his service-
connected disability
from residuals of a left shoulder injury.


ORDER

Service connection is granted for that portion of the 
veteran's disability from a neuropsychiatric disorder which 
was caused by and/or aggravated by the veteran's disability 
from residuals of a left shoulder injury.


REMAND

As for the veteran's other claim for a TDIU, a decision 
concerning that issue unfortunately must be temporarily 
postponed until the RO assigns a rating for his now service-
connected neuropsychiatric disorder since the adjudication of 
TDIU claims must take into consideration all of the service-
connected disabilities, not just one.  And whatever initial 
rating the RO assigns for the recently 
service-connected neuropsychiatric disorder also must be 
considered in light of the threshold minimum rating criteria 
of 38 C.F.R. § 4.16(a)-requiring that the veteran have at 
least one service-connected disability rated as 40 percent 
disabling and sufficient additional disability to bring his 
combined rating to at least 70 percent.  See also  38 C.F.R. 
§§ 3.340, 3.341.  Otherwise, he can only receive a TDIU on an 
extra-schedular basis if it is still shown, nonetheless, that 
he is unemployable due to his service-connected 
disabilities-meaning incapable of securing and maintaining 
substantially gainful employment.  38 C.F.R. §§ 4.16(b), 
3.321(b)(1).

Accordingly, the claim for a TDIU is REMANDED to the RO for 
the following development and consideration:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his neuropsychiatric disorder.  The RO 
should take all necessary steps to obtain 
any pertinent records which are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  After completing any further 
necessary development, the RO should 
assign a rating for the veteran's now 
service-connected neuropsychiatric 
disorder.  And in so doing, the RO should 
indicate what portion of this disorder 
was caused by the service-connected 
left shoulder disability or aggravated by 
such disability.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
TDIU in light of the rating assigned for 
his neuropsychiatric disorder.  And if 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and given an opportunity to submit 
written or other argument in response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He may present additional evidence or 
argument while his case is in remand status at the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

